Rid&ely, Chancellor,
granted the order, assigning the following reasons, viz:—I am of opinion that it would be waste to till the farm contrary to the established rotation of crops on it, and contrary to the usage of that part of the country. I also think that the tillage complained of was contrary to good husbandry; but more especially was it improper, as on the elegit the price and extent had been made with a view to this established rotation of crops. Whatever tends to the destruction of the inheritance, or to its depreciation in value, is considered by the law as waste; and waste may be committed of land as well as in houses and timber. A defendant may be restrained from opening mines. 2 Atk. 182-3. So an injunction may go to restrain a tenant from doing damages, and from removing crops and manure except according to custom of the country. 16 Ves. Jr. 173. The cultivating or using of land in a grossly unhusband-like manner, it is said in 1 Mad. Ch. Pr. 138, may be restrained by injunction. Any abuse of the land by the tenant, which tends to its injury, ought to be restrained. The working a field two years successively in Indian corn is reputed to be highly injurious.
*230In the case of Lord Barnard, Prec. Ch. 454 ; 1 Eq. Ca. Ab. 400, cited in 2 Harrison Ch. Pr. 182, where the defendant had defaced the mansion housé and was going on entirely to ruin it, a writ of injunction was granted, and a commission was ordered to issue to six .commissioners, whereof the defendant was to have notice, and to appoint three on his part, or, in default thereof, the six commissioners to be named ex parte, to take a view and to make a report of the waste committed.
Injunction awarded.